—Judgment, Supreme Court, New York County (Manuel J. Mendez, J.), entered May 26, 2011, after a jury trial, awarding plaintiff $100,000 for past pain and suffering and $250,000 for future pain and suffering over 29 years, unanimously affirmed, without costs.
The jury’s finding that plaintiff sustained a significant limitation of use and permanent consequential limitation of use of a body function or system (see Insurance Law § 5102 [d]) is not against the weight of the evidence (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Nicastro v Park, 113 AD2d 129, 132-133 [2d Dept 1985]). The jury award is not excessive (see Sow v Arias, 21 AD3d 317 [1st Dept 2005), lv denied 5 NY3d 716 [2005]; Rountree v Manhattan & Bronx Surface Tr. Operating Auth., 261 AD2d 324 [1st Dept 1999], lv denied 94 NY2d 754 [1999]; Adams v Romero, 227 AD2d 292 [1st Dept 1996]). We have reviewed defendants’ various challenges to the court’s rulings during trial and find them unpreserved or unavailing. Concur—Mazzarelli, J.E, Sweeny, Freedman and Gische, JJ.